89 N.Y.2d 1002 (1997)
The People of the State of New York ex rel. Bruce F. Murray, Appellant,
v.
George Bartlett, as Superintendent of Elmira Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted February 18, 1997.
Decided March 25, 1997.
Motion for leave to appeal dismissed upon the ground that relator has been released on parole and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see, People ex rel. Wilder v Markley, 26 N.Y.2d 648).